UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 10-6004


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

PATRICE BEHANZIN WILSON, a/k/a K-Mel,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (7:96-cr-00034-BR-1)


Submitted:   July 12, 2010                       Decided:   July 21, 2010


Before MOTZ and    KING,     Circuit   Judges,    and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Patrice Behanzin Wilson, Appellant Pro Se.    Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Patrice Behanzin Wilson appeals the district court’s

order   granting   his    18   U.S.C.       § 3582(c)(2)    (2006)    motion    and

reducing   his     sentence     from        360   months’     to     324    months’

imprisonment based on a two-level reduction, and a subsequent

order denying his motion for reconsideration.                 We have reviewed

the record and find no reversible error.                Accordingly, we affirm

for the reasons stated by the district court.                 United States v.

Wilson, No. 7:96-cr-00034-BR-1 (E.D.N.C. filed Oct. 14, 2009 &

entered Oct. 15, 2009; Dec. 9, 2009); see also Dillon v. United

States, ___ S. Ct. ___, 2010 WL 2400109 at *8-*9 (June 17, 2010)

(No. 09-6338) (clarifying that § 3582(c)(2) does not authorize a

resentencing,    rather    permits      a    sentence    reduction    within    the

narrow bounds established by the Commission, and concluding that

United States v. Booker, 543 U.S 220 (2005), does not apply to

§ 3582(c)(2)     proceedings).          We    dispense     with    oral    argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                           AFFIRMED




                                        2